Fourth Court of Appeals
                                  San Antonio, Texas
                                        March 24, 2020

                                      No. 04-19-00443-CV

          ALLSTATE VEHICLE AND PROPERTY INSURANCE COMPANY,
                                Appellant

                                                v.

                                      Peter REININGER,
                                            Appellee

                  From the 288th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2016-CI-21617
                      Honorable Cynthia Marie Chapa, Judge Presiding


                                         ORDER

        This appeal is currently set for formal submission and oral argument before this court on
April 22, 2020, at 2:00 p.m., before a panel consisting of Justice Luz Elena Chapa, Justice Beth
Watkins, and Justice Liza Rodriguez. In light of the current situation involving COVID-19, the
court has reconsidered its’ grant of oral argument in this appeal and has determined it is no
longer feasible.

        We therefore WITHDRAW the current oral argument submission date and ORDER the
appeal set for formal submission “on briefs” on April 22, 2020 before the same panel. All
parties will be notified of the Court’s decision in this appeal in accordance with TEX. R. APP. P.
48.


It is ORDERED on March 24, 2020.

                                                        PER CURIAM


ATTESTED TO: ___________________________________
             Michael A. Cruz, Clerk of Court